DETAILED ACTION

Election/Restrictions
There must be an election between one of the following patentably distinct species:
Figures 1-2;
Figures 8-9;
Figure 10;
Figure 11;
Figure 12;
Figures 13-14;
Figure 15;
Figure 17;
Figure 18;
Figures 30-33;
Figures 34-35;
Figures 36-38;
Figures 39-40;
Figure 41;
Figure 42;
Figure 43;
Figures 44-45;
Figures 46-47;
Figures 48-49;
Figures 50-51;
Figures 52-54;
Figure 56;
Figure 57;
Figure 58;
Figure 59;
Figure 60;
Figures 61-64;
Figures 65-66;
Figures 67-69;
Figures 70-71;
Figure 72;
Figures 73-74;
Figures 75-76;
Figures 77-80;
Figures 81-82;
Figures 83-87;
Figures 88-92;
Figures 93-95;
Figures 96-98b;
Figures 99-100;
Figures 101 and 103a;
Figures 102 and 103b;
Figures 104-106;
Figures 107-109;
Figures 110-112;
Figures 116-118;
Figure 119;
Figure 120;
Figures 121-122;
Figures 125-126;
Figures 127-128;
Figures 134-135;
Figure 136;
Figures 137-144;
Figures 145-150b and 195-197;
Figure 151;
Figure 152;
Figure 152b;
Figure 153;
Figures 154-156;
Figure 157;
Figures 159-160;
Figures 161-162;
Figures 163-164a;
Figure 164b;
Figures 165-166 and 168;
Figure 167;
Figures 169-170;
Figure 171;
Figure 172;
Figure 172b;
Figures 173-174;
Figures 175-178;
Figures 179-182;
Figure 183;
Figure 184;
Figure 185;
Figures 186-190;
Figure 190b;
Figures 191-192;
Figure 193;
Figure 194;
Figures 200-201;
Figures 202-212;
Figure 213;
Figures 214-217;
Figure 218;
Figure 219;
Figures 220-223;
Figures 224-227; and
Figures 228-231.

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a serious search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reasons apply: 
The species or grouping(s) of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses and/or electronic resources; and/or employing different search strategies and/or search queries).
The prior art applicable to one species or grouping(s) of patentably indistinct species would not likely be applicable to another species or grouping(s) of patentably indistinct species.
Additional searching is required for reviewing the volume of results from keyword text searches for limitations in the claims.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Mr. Paul Schranz (applicant and pro se inventor) on 09/09/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784